Case 1:20-cv-04336-MKV Document 23-2 Filed 10/06/20 Page 1 of 9




                    Exhibit 2
    Case 1:20-cv-04336-MKV Document 23-2 Filed 10/06/20 Page 2 of 9




1
    Case 1:20-cv-04336-MKV Document 23-2 Filed 10/06/20 Page 3 of 9




2
           Case 1:20-cv-04336-MKV Document 23-2 Filed 10/06/20 Page 4 of 9


                                                                                              Date:             11/27/17

                                                                        Clarkson Associates, LLC
                                                                        39 Clarkson St
39 W 38th street, suite 1100W                                           New York, NY 10014
T.212.686.1407                       F.212.686.1455




                                                         Invoice
Material & Labor                                                          Qty      unit        Rate             cost



Hanging scaffolds and protection                                           1       LS     $    5,000.00   $     5,000.00
Cutting of the window openings and installing lintels                      1       LS     $   16,500.00   $    16,500.00
Supply and install windows - front                                         1       LS     $   13,500.00   $    13,500.00
Supply and install fire rated windows                                      1       LS     $   16,000.00   $    16,000.00
Provide and install 2 skylights                                            1       LS     $   10,000.00   $    10,000.00
New roofing                                                                1       LS     $   14,500.00   $    14,500.00
Ground floor windows/doors                                                 1       LS     $   17,000.00   $    17,000.00
Sprinkler system alternations                                              1       LS     $   10,000.00   $    10,000.00
New electric work distribution per floor, office adaptation including
low voltage and lights, intercom                                           1       LS     $ 33,500.00     $    33,500.00
Plumbing, new risers and branches for bathrooms per floor
including fixtures                                                         1       LS     $   41,100.00   $    41,100.00
AC/heating units and ductwork                                              1       LS     $   49,300.00   $    49,300.00
New elevator                                                               1       LS     $   39,700.00   $    39,700.00
Concrete Floor finish                                                      1       LS     $   33,500.00   $    33,500.00
Wall framing for new bathrooms and misc spaces                             1       LS     $   17,500.00   $    17,500.00
Roof structural work                                                       1       LS     $   12,300.00   $    12,300.00
New stairs                                                                 1       LS     $   17,200.00   $    17,200.00
                                                          Subtotal                                        $   346,600.00
                                            Fees and Insurance                                                 $63,081.20
                                                              Total:                                          $409,681.20



Respectfully submitted,




Lukasz Macniak




3
    Case 1:20-cv-04336-MKV Document 23-2 Filed 10/06/20 Page 5 of 9




4
    Case 1:20-cv-04336-MKV Document 23-2 Filed 10/06/20 Page 6 of 9




5
    Case 1:20-cv-04336-MKV Document 23-2 Filed 10/06/20 Page 7 of 9




6
    Case 1:20-cv-04336-MKV Document 23-2 Filed 10/06/20 Page 8 of 9




7
    Case 1:20-cv-04336-MKV Document 23-2 Filed 10/06/20 Page 9 of 9




8
